Rosellini, C. J.
(concurring in the dissent) — The question of whether a grand jury has the right to issue a report is one of first impression in this state. It has been presumed that the grand jury had this authority. Thus, the grand jury, acting in good faith and in pursuance of their assumed authority, issued their report. I am now convinced that the grand jury is without the statutory authority to do this. I concur with the views expressed in the dissent.
I think it appropriate to take cognizance of the fact that the grand jury report made certain findings that Delaney’s plan and performance of work had created safety hazards to the occupants of the courthouse. A team of impartial engineers was employed thereafter to inspect the work and ascertain if the findings of the grand jury report were correct; and they did not substantiate the findings of the grand jury. Also, the grand jury made a number of “findings” which were, in reality, conclusions of law which only a court is qualified to make.
The basic function of the grand jury is to ascertain if probable cause exists that a person has committed a crime; if so, to return an indictment. The truth of such an indictment, then, is tested in the adversary proceeding in the trial of the cause. Thus, all safeguards of due process are guaranteed to the accused. A report of a grand jury reflecting upon a person may do irreparable harm to that person’s reputation. There is no forum in which such a person can have an opportunity to clear himself or to establish the falsity of the findings.
Thus, the evils spoken of by the writer of the book, The Grand Jury, quoted from in the dissent, are not imaginary. While the members of the grand jury undoubtedly acted in the utmost good faith, still their “findings” had to be based upon a one-sided presentation of the evidence without the advantages of an adversary proceeding. Also, it is not surprising that they were unable to distinguish between questions of law (upon which they were totally unequipped *532to make decisions) and questions of fact (upon which they probably had only half the evidence).
The making of a report of this nature by a grand jury is not authorized by law and is not in accord with our basic concepts of due process and equal protection. I believe it is the clear duty of this court to recognize the evils inherent in such a procedure and to expunge the report from the record. Only in this way can the public be assured that the proper function of the grand jury will not be thus abused.